DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 12-21 and Specie 1 (encompassing claims 12-18, 20 and 21) in the reply filed on n 09/17/2021 is acknowledged.  The traversal is on the ground that the requirement for unity of invention has been satisfied due to the amendment to the claims filed on 07/17/2021. 
In the light of the amendment to the claims filed on 09/17/2021 the restriction between Group I, claims 12-21, drawn to a fastening device for holding a sensor, and Group Il, claim 22, drawn to a method for cleaning and/or cooling a sensor filed on 07/26/2021 have been withdrawn. However, the restriction between Species 1 and 2 is maintained. 
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informalities: The disclosure does not recite that the application claims the benefits of an international application, PCT/IB17/55422, filed November 08, 2017, which claims the benefit of French Republic Application No. FR16 58483, filed on December 12, 2016. The 
Claim Objections
Claim 22 is objected to because of the following informalities: 
Claim 22 is objected to because it recites “the fastening device as claimed in Claim 12” and “a fastening device as claimed in Claim 12” in lines 1-2, and 6. Claim 22 should recite the structural features of the apparatus. Claim 22 is a method claim and should not have the appearance of being a dependent claim of claim 12.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):	
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 12, claim limitation “means for axially immobilizing the sensor” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “axially immobilizing the sensor” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
In addition, claim limitation “means for carrying fluid inside the tubular body” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “carrying fluid” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Regarding claim 15, claim limitation “first stop means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “first stop” without 
In addition, claim limitation “second stop means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “second stop” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 12 and 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specification, “means for axially immobilizing the sensor” has been defined as reference #5 of figure 2, “an internal thread intended to engage with an external thread provided on the external surface of the sensor” (applicant’s specification page 5), and equivalents thereof.

In the specification, “means for carrying the fluid” has been defined as reference #11 of figure 2, “a radial passage 20 arranged in the lateral wall of the tubular body 3 and allowing a fluid (liquid or gas) to be injected into the radial chamber 16 of the second section” (page 9 of applicant’s specification), and equivalents thereof.

In the specification, “first stop means” has been defined as reference #15 of figure 2, “a cylindrical lateral surface with a 20cross-section having dimensions substantially equal to the dimensions of the cross-section of the sensor” (page 10 of applicant’s specification), and equivalents thereof.

In the specification, “second stop means” has been defined as reference #17 of figure 2, “three protuberances 22 extending radially inwards (in other words by moving closer to the median longitudinal axis 1-1), separated from each other by a 6957PCTtrad1GB.docx10plurality of longitudinal passages 21 allowing a fluid to pass from the second section T2 toward the fourth section T4 in the presence of a sensor 2 engaged in the third section T3” (pages 10 and 11 of applicant’s specification), and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the axial immobilization means are shaped” in line 10. There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the means for axially immobilizing the sensor is shaped”, and this meaning will be used for purposes of examination.   
Claim 13 recites “the axial immobilization means comprise axial stop means” in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the means for axially immobilizing the sensor comprises an axial stop means” and this meaning will be used for purposes of examination. 


Claim 15 recites “said at least one stop face” in line 12. There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “at least one stop face” and this meaning will be used for purposes of examination.

Claim 22 recites “the fastening device as claimed in Claim 12”. There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “A process of using a fastening device for cleaning and/or cooling a sensor having a cylindrical form limited by a proximal end and a distal end, said process comprising the following steps: 
a) supplying a sensor having a cylindrical form limited by a proximal end and a distal end; 
b) supplying a fastening device comprising  a tubular body extending along a median longitudinal axis between a first end and a second end and comprising a longitudinal through passage intended to receive said sensor, means for axially immobilizing the sensor in the longitudinal through passage, a flared portion, at the second end of the tubular body, extending radially inwards and defining an orifice with a cross-section having smaller dimensions than the dimensions of the cross-section of the sensor, 
6c) inserting the sensor into the longitudinal through passage of the tubular body while providing a non-zero longitudinal distance between the distal end of the sensor and said flared portion, so that at least some of a fluid circulating through the tubular body via the means for carrying a fluid can circulate in a space for radial conduction of fluid thus provided between the flared portion and the distal end of the sensor; and
 d) injecting a fluid inside the tubular body so that the fluid circulates in the space for radial conduction of fluid provided between the flared portion and the distal end of the sensor and is diverted in order to wipe the frontal distal end surface of the sensor.”, and this meaning will be used for purposes of examination.

Claims 14, 16-18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 20 are rejected under 35 U.S.C.(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C.103 as being unpatentable over US 2017/0050226 to Schupska et al. (hereinafter “Schupska”).
Regarding claim 12, Schupska teaches a fastening device for holding a sensor (figures 7 or 8, #22) having a cylindrical form limited by a proximal end and a distal end (see figures 7 and 8), the fastening device comprising a tubular body (figure 8, #14) extending along a median longitudinal axis between a first end and a second end and comprising a longitudinal passage intend to receive the sensor (figure 8, #22) (see figure 8), cover plate (figure 8, #68b) (reads on “means for axially immobilizing the sensor in the longitudinal through passage”), a flared portion (see figure 8, cover #68a) at the second end of the tubular body (figure 8, #14), extending radially inwards and defining an orifice (figure 8, #26) with a cross-section having smaller dimensions than the dimensions of the cross-section of the sensor (see figures 7-8), wherein the cover plate (figure 8, #68b) (reads on “means for axially immobilizing the sensor in the longitudinal through passage”) is shaped so as to keep the distal end of the sensor at a predetermined longitudinal distance from the flared portion (see figure 8, cover #68a) so that a space is formed between the flared portion (see figure 8, cover #68a) and the distal end of the sensor (see figures 7 and 8) [0029-0030], and an injection nozzle (figure 8, #36) (reads on “means for carrying a fluid”) for carrying fluid inside the tubular body and into the space between the flared portion (see figure 8, cover #68a) and the distal end of the sensor.
With regard to the recitation ‘for radial conduction of fluid’, this limitation is merely intended use of the apparatus. 
The manner in which an apparatus operates is not germane to the issue of patentability of the apparatus itself. If the prior art structure is capable of performing the intended use, then it meets the claim. Schupska teaches that the cover plate (figure 8, #68b) is shaped so as to keep the distal end of the sensor at a predetermined longitudinal distance from the flared portion (see figure 8, cover #68a) so that a space is formed between the flared portion (see figure 8, cover #68a) and the distal end of the sensor (see figures 7 and 8) [0029-0030] and an injection nozzle (figure 8, #36) for delivering fluid inside the tubular body and into the space between the flared portion and the distal end of the sensor [0029-0030].  Thus the apparatus taught by Schupska is capable of being used for radial conduction of fluid.
In the alternative, if it is not clearly envisaged that the apparatus of Schupska is capable of being used for radial conduction of fluid then it is reasonably expected that the apparatus of Schupska is capable of being used for radial conduction of fluid. All of the structural elements per Schupska are the same as claimed and it is reasonably expected that the apparatus of Schupska can be used for radial conduction of fluid, because Schupska teaches that the cover plate (figure 8, #68b) is shaped so as to keep the distal end of the sensor at a predetermined longitudinal distance from the flared portion (see figure 8, cover #68a) so that a space is formed between the flared portion (see figure 8, cover #68a) and the distal end of the sensor (see figures 7 and 8) [0029-0030] and an injection nozzle (figure 8, #36) for delivering fluid inside the tubular body and into the space between the flared portion and the distal end of the sensor [0029-0030].
Rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be substantially identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).
Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
Furthermore, claims directed to apparatus must be distinguished from prior art in terms of structure rather than function. Consult MPEP 2114.

Regarding claim 20, Schupska further teaches that the flared portion (see figure 8, cover #68a) is annular (see figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0050226 to Schupska et al. (hereinafter “Schupska”).
Regarding claim 22, Schupska teaches a method for using a fastening device for cleaning a sensor (figures 7 or 8, #22) having a cylindrical form limited by a proximal end and a distal end (see figures 7 and 8), the method comprising the steps of supplying a sensor (figure 8, #22) having a cylindrical for limited by a proximal end and a distal end (see figure 8), supplying a fastening device comprising a tubular body (figure 8, #14) extending along a median longitudinal axis between a first end and a second end and comprising a longitudinal passage intend to receive the sensor (figure 8, #22) (see figure 8), cover plate (figure 8, #68b) (reads on “means for axially immobilizing the sensor in the longitudinal through passage”), a flared portion (see figure 8, cover #68a) at the second end of the tubular body (figure 8, #14), extending radially inwards and defining an orifice (figure 8, #26) with a cross-section having smaller dimensions than the dimensions of the cross-section of the sensor (see figures 7-8), wherein the cover plate (figure 8, #68b) (reads on “means for axially immobilizing the sensor in the longitudinal through passage”) is shaped so as to keep the distal end of the sensor at a predetermined longitudinal distance from the flared portion (see figure 8, cover #68a) so that a space is formed between the flared portion (see figure 8, cover #68a) and the distal end of the sensor (see figures 7 and 8) [0029-0030], and an 
Schupska does not explicitly teach that at least some of the fluid circulating through the tubular body via the injection nozzle (figure 8, #36) circulates in a space for radial conduction of fluid provided between the flared portion and the distal end of the sensor, wherein injecting the fluid inside the tubular body comprises circulating the fluid in the space for radial conduction of fluid provided between the flared portion and the distal end of the sensor.
However, since the processing steps and the structural features of the fastening device used for cleaning the sensor are similar to those instantly claimed, and Schupska teaches that the cover plate (figure 8, #68b) is shaped so as to keep the distal end of the sensor at a predetermined longitudinal distance from the flared portion (see figure 8, cover #68a) so that a space is formed between the flared portion (see figure 8, cover #68a) and the distal end of the sensor (see figures 7 and 8) [0029-0030], and the step of delivering a fluid inside the tubular body and into the space between the flared portion and the distal end of the sensor [0029-0031], it would be reasonably expected that the at least some of the fluid circulating through the tubular body via the  can circulate in a space for radial conduction of fluid provided between the flared portion and the distal end of the sensor, wherein injecting the fluid inside the tubular body comprises circulating the fluid in the space for radial conduction of fluid provided between the flared portion and the distal end of the sensor.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0050226 to Schupska et al. (hereinafter “Schupska”) in view of DE2011011087 to Kaluza et al. (hereinafter “Kaluza”) (See attached English translation).
Regarding claim 21, Schupska does not teaches that the tubular body (figure 8, #14) is provided with an external thread on at least part of the external surface.
However, Kaluza teaches a sensor fastening device comprising external threads for fastening the fastening device in a receiving body (English translation, page 5, lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Schupska wherein the tubular body (figure 8, #14) is provided with an external thread on at least part of the external surface as taught by Kaluza for the purpose of fastening the apparatus to a receiving body as taught by Kaluza (English translation, page 5, lines 14-17).

Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art reference is: US 2017/0050226 to Schupska et al., which teaches a fastening device for holding a sensor (figures 7 or 8, #22) having a cylindrical form limited by a proximal end and a distal end (see figures 7 and 8), the fastening device comprising a tubular body (figure 8, #14) extending along a median longitudinal axis between a first end and a second end and comprising a longitudinal passage intend to receive the sensor (figure 8, #22) (see figure 8), cover plate (figure 8, #68b), a flared portion (see figure 8, cover #68a) at the second end of the tubular body (figure 8, #14), extending radially inwards and defining an orifice (figure 8, #26) with a cross-section having smaller dimensions than the dimensions of the cross-section of the sensor (see figures 7-8), wherein the cover plate (figure 8, #68b) shaped so as to keep the distal end of the sensor at a predetermined longitudinal distance from the flared portion (see figure 8, cover #68a) so that a space is formed between the flared portion (see figure 8, cover #68a) and the distal end of the sensor (see figures 7 and 8) [0029-0030], and an injection nozzle (figure 8, #36) for delivering fluid inside the tubular body and into the space between the flared portion (see figure 8, cover #68a) and the distal end of the sensor.
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of the means for axially immobilizing the sensor comprises an axial stop means, comprising at least one stop face intended 3to 
Upon further search no other prior art has been located at the date of this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714